Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 28, 2022 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blochmann (CN104552891, English Translation provided) in view of (Ulrich) Lappe (CN101856869, English translation provided).
Regarding claims 1-2, Blochmann teaches that, as illustrated in Figs. 1-6, a system for transforming a plastic parison into a plastic container according to the present invention includes a transport device for transporting the plastic parison along a predetermined transport path. In this example, the transport device includes a movable base station support at least indirectly mounted on a fixed base support, the base support having a plurality of the transformation stations mounted thereon, and the transformation stations are included in any. In this case, a blow molding device is formed in which the plastic parison can be transformed into the plastic container. In this example, these blow molding devices are mounted on a blow mold support. Preferably, these blow mould supports are preferably parts of a single transformation station, whereby these blow mould supports are preferably mountable indirectly on the base station support (Page 2, Lines 8-15 from bottom). According to Blochmann’s invention, the system for transforming a plastic parison into a plastic container comprises a changing device (for example as shown in Fig. 8, items 52, 58 and 54) adapted to blow at least the blow molding device from the blow molding device in a change mode of the system (Page 2, Lines 5-7 from bottom). 
Bolchmann discloses that, in the present embodiment, a detecting device (i.e. detecting device 46, page 24, line 6) can be provided which detects the movement of the gripping device (page 9, lines 1-2 from bottom).  Bolchmann discloses that, in this context, it is conceivable that the blow molding device and/or the blow mold support and/or the storage bin device each comprises indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station (page 18, lines 4-5). 
Thus, Bolchmann discloses each blow mould part has an identification element (or indicia). 
Further, Bolchmann discloses that, in the present embodiment, the above-mentioned mark may be, for example, a barcode, a two-dimensional code, an RFID tag or the like. Preferably, such markings can be contactlessly retrieved. Preferably, the markers or value features of the markers are introduced into the control device of the machine, respectively (page 18, lines 9-11). 
In a further method embodiment, each indicia can be reread (by an identification device) after each replacement of the bin device or even in the event of a malfunction of the machine. This ensures a strong association even under exceptional conditions (page 18, lines 12-13). Thus, there is an RFID detecting device in the system.
As illustrated in Figs. 8-9 and 11, Bolchmann discloses that there are at least four changing devices (Fig. 11, items 40a, 40b, 40c, and 40d) having a gripping device (Fig. 9, item 52) of the at least four gripper devices.
Bolchmann discloses that, as illustrated in Fig. 9, the changing device comprises at least one retaining element (as shown in Fig. 9) for coupling the gripping device to an arm (Fig. 8, item 54) of the changing device that is constructed and arranged to articulate in a plurality of degrees of freedom of movement (page 8, lines 1-8).  
However, Bolchmann does not give some detailed info about the identification device for blow moulds such as where it is placed/installed. In the same field of endeavor, blowing mould machine, Lappe discloses that, as illustrated in Figs. 1-2, an identification device (Fig. 1, item 7) for a checking and/or recognition process that includes the identification device identifying blow moulds and/or blow mould parts (Fig. 2, item 3 with RFID tag 5) to assign one of the blow moulds to a specific predetermined transforming station of the plurality of transforming stations (Fig. 1, item 1 and 2). In the teachings of Lappe, it is understandable that, the station 4 connected to the identification device 7 as shown in Fig. 1 is the specific predetermined transforming station.
Further, Lappe discloses that, in addition, the information reading unit (the identification device) may be fixedly distributed on the rack of the device 1 (page 8, line 303). Furthermore, the information reading unit 7 may be arranged above each blow molding station 4, for example, so that information can be read from the information carrier arranged in the top cover area of the blow mold (page 8, lines 307-309). 
Bolchmann discloses the blow mould parts attaching with an identification element such as RFID (chip) and the changing devices including gripping devices holding the blow mould parts (Fig, 15, items 14a, 14b and 14c) as shown in Fig. 15. Lappe discloses that the information reading unit 7 (the RFID detecting device) may be arranged above each blow molding station 4 where the blow mould parts are sitting (related to claim 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchmann to incorporate the teachings of Lappe to provide that the identification device of the changing device has a radio frequency identification (RFID) reading device on a gripping device of at least two gripper devices or a carrier that communicates with the identification element of each of the blow mould parts.  Doing so would be possible to provide accurate info for operators to exchange blow moulds without contacting blowing moulds, as recognized by Lappe (page 2, lines 51-55).
Regarding claim 14, Bolchmann discloses that, in the system an identification of the blow mould devices is carried out to enable an individual association of the blow mould devices with the transforming stations, regardless of whether the blow mould devices are incorrectly placed in a magazine that is constructed and arranged for being introduced into a working region of the changing device (i.e., in the present embodiment, a detecting device (i.e. detecting device 46, page 24, line 6) can be provided which detects the movement of the gripping device (page 9, lines 1-2 from bottom); in this context, it is conceivable that the blow molding device and/or the blow mold support and/or the storage bin device each comprises indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station (page 18, lines 4-5); in the present embodiment, the above-mentioned mark may be, for example, a barcode, a two-dimensional code, an RFID tag or the like. Preferably, such markings can be contactlessly retrieved. Preferably, the markers or value features of the markers are introduced into the control device of the machine, respectively (page 18, lines 9-11)).
Regarding claim 20, Bolchmann discloses that, in this context, it is conceivable that the blow molding device and/or the blow mold support and/or the storage bin device each comprises indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station (page 18, lines 4-5). 
Thus, Bolchmann discloses each blow mould part has an identification element (or indicia). 
Further, Bolchmann discloses that, in the present embodiment, the above-mentioned mark may be, for example, a barcode, a two-dimensional code, an RFID tag or the like. Preferably, such markings can be contactlessly retrieved. Preferably, the markers or value features of the markers are introduced into the control device of the machine, respectively (page 18, lines 9-11). 
In a further method embodiment, each indicia can be reread (by an identification device) after each replacement of the bin device or even in the event of a malfunction of the machine. This ensures a strong association even under exceptional conditions (page 18, lines 12-13). Thus, there is an RFID detecting device in the system.
However, Bolchmann does not give some detailed info about the identification device for blow moulds such as where it is placed/installed or the identification device is on each of first and second side parts and a base part of the one of the blow mould parts. In the same field of endeavor, blowing mould machine, Lappe discloses that, as illustrated in Figs. 1-2, an identification device (Fig. 1, item 7) for a checking and/or recognition process that includes the identification device identifying blow moulds and/or blow mould parts (Fig. 2, item 3 with RFID tag 5) to assign one of the blow moulds to a specific predetermined transforming station of the plurality of transforming stations (Fig. 1, item 1 and 2). In the teachings of Lappe, it is understandable that, the station 4 connected to the identification device 7 as shown in Fig. 1 is the specific predetermined transforming station.
Further, Lappe discloses that, in addition, the information reading unit (the identification device) may be fixedly distributed on the rack of the device 1 (page 8, line 303). Furthermore, the information reading unit 7 may be arranged above each blow molding station 4, for example, so that information can be read from the information carrier arranged in the top cover area of the blow mold (page 8, lines 307-309). 
Bolchmann discloses the blow mould parts attaching with an identification element such as RFID (chip) and the changing devices including gripping devices holding the blow mould parts (Fig, 15, items 14a, 14b and 14c) as shown in Fig. 15. Lappe discloses that the information reading unit 7 (the RFID detecting device) may be arranged above each blow molding station 4 where the blow mould parts are sitting.
The combination of Bolchmann and Lappe discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the identification device on each of first and second side parts and a base part of the one of the blow mould parts, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the identification device for the purpose of imparting an accurate copy of replacement part.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchmann to incorporate the teachings of Lappe to provide that the identification device of the changing device has a radio frequency identification (RFID) reading device on a gripping device of at least two gripper devices or a carrier that communicates with the identification element of each of the blow mould parts.  Doing so would be possible to provide accurate info for operators to exchange blow moulds without contacting blowing moulds, as recognized by Lappe (page 2, lines 51-55).
Claims 7-10, 12-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blochmann in view of (Ulrich) Lappe.
Regarding claims 7, 10 and 12, Blochmann teaches that, as illustrated in Figs. 1-6, a method for transforming a plastic parison into a plastic container according to the present invention includes a transport device for transporting the plastic parison along a predetermined transport path. In this example, the transport device includes a movable base station support at least indirectly mounted on a fixed base support, the base support having a plurality of the transformation stations mounted thereon, and the transformation stations are included in any. In this case, a blow molding device is formed in which the plastic parison can be transformed into the plastic container. In this example, these blow molding devices are mounted on a blow mold support. Preferably, these blow mould supports are preferably parts of a single transformation station, whereby these blow mould supports are preferably mountable indirectly on the base station support (Page 2, Lines 8-15 from bottom). Further, the present invention indicates an operational method for a system for deforming a plastic parison into a plastic container. During the operational operation of the system, the plastic parison is transported by a plurality of transformation stations along a predetermined transport path and expanded under the action of a flowable medium, particularly a gaseous medium, to form a plastic container. Furthermore, in order to expand the plastic parison, a blow molding device is employed, which expands inside the blow molding device to form the plastic container. Furthermore, in the replacement mode of the system, at least one of the blow molding devices of the system is removed and/or at least one of the blow molding devices is mounted to a blow mold support of the system (Page 7, Lines 3-10). As shown in Fig. 4, a removal movement perpendicular to a longitudinal direction of the blow mould parts takes place at least temporally. According Blochmann’s invention, the system for transforming a plastic parison into a plastic container comprises a changing device (for example as shown in Fig. 8, items 52, 58 and 54) adapted to blow at least the blow molding device from the blow molding device in a change mode of the system (Page 2, Lines 5-7 from bottom). 
Bolchmann discloses that, in the present embodiment, a detecting device (i.e. detecting device 46, page 24, line 6) can be provided which detects the movement of the gripping device (page 9, lines 1-2 from bottom).  Bolchmann discloses that, in this context, it is conceivable that the blow molding device and/or the blow mold support and/or the storage bin device each comprises indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station (page 18, lines 4-5). 
Thus, Bolchmann discloses each blow mould part has an identification element (or indicia). 
Further, Bolchmann discloses that, in the present embodiment, the above-mentioned mark may be, for example, a barcode, a two-dimensional code, an RFID tag or the like. Preferably, such markings can be contactlessly retrieved. Preferably, the markers or value features of the markers are introduced into the control device of the machine, respectively (page 18, lines 9-11). Thus, there is an RFID detecting device in the system.
As illustrated in Figs. 8-9 and 11, Bolchmann discloses that there are at least four changing devices (Fig. 11, items 40a, 40b, 40c, and 40d) having a gripping device (Fig. 9, item 52) of the at least four gripper devices.
Bolchmann discloses that, as illustrated in Fig. 9, the changing device comprises at least one retaining element (as shown in Fig. 9) for coupling the gripping device to an arm (Fig. 8, item 54) of the changing device that is constructed and arranged to articulate in a plurality of degrees of freedom of movement (page 8, lines 1-8).  
Further, Lappe discloses that, in addition, the information reading unit (the identification device) may be fixedly distributed on the rack of the device 1 (page 8, line 303). Furthermore, the information reading unit 7 may be arranged above each blow molding station 4, for example, so that information can be read from the information carrier arranged in the top cover area of the blow mold (page 8, lines 307-309). 
Bolchmann discloses the blow mould parts attaching with an identification element such as RFID (chip) and the changing devices including gripping devices holding the blow mould parts (Fig, 15, items 14a, 14b and 14c) as shown in Fig. 15. Lappe discloses that the information reading unit 7 (the RFID detecting device) may be arranged above each blow molding station 4 where the blow mould parts are sitting. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchmann to incorporate the teachings of Lappe to provide that the identification device of the changing device has a radio frequency identification (RFID) reading device on a gripping device of at least two gripper devices or a carrier that communicates with the identification element of each of the blow mould parts.  Doing so would be possible to provide accurate info for operators to exchange blow moulds without contacting blowing moulds, as recognized by Lappe (page 2, lines 51-55).
Regarding claim 8, Blochmann teaches, as illustrated in Figs. 9-10, the method for transforming a plastic parison into a plastic container. At least, one gripping device (i.e. reference numeral 52 denotes a holding device for holding and transporting the blow molding device. Page 27, Line 6 from bottom) grips at least one blow mould device in an upper region relative to a longitudinal direction of the blow mould device.
As illustrated in Figs. 8-9 and 11, Bolchmann discloses that there are at least four changing devices (Fig. 11, items 40a, 40b, 40c, and 40d) having a gripping device (Fig. 9, item 52) of the at least four gripper devices.
Regarding claim 9, Blochmann discloses that, as illustrated in Fig. 11, multiple changing devices (40a-40c) is for gripping blow mould devices/parts.
Regarding claim 13, Blochmann discloses that, as illustrated in Fig. 12, the base parts of the blow mould device are turned with respect to an axis which is perpendicular to longitudinal direction of the containers.
Regarding claim 17, Bolchmann discloses that, in the system an identification of the blow mould devices is carried out to enable an individual association of the blow mould devices with the transforming stations, regardless of whether the blow mould devices are incorrectly placed in a magazine that is constructed and arranged for being introduced into a working region of the changing device (i.e., in the present embodiment, a detecting device (i.e. detecting device 46, page 24, line 6) can be provided which detects the movement of the gripping device (page 9, lines 1-2 from bottom); in this context, it is conceivable that the blow molding device and/or the blow mold support and/or the storage bin device each comprises indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station (page 18, lines 4-5); in the present embodiment, the above-mentioned mark may be, for example, a barcode, a two-dimensional code, an RFID tag or the like. Preferably, such markings can be contactlessly retrieved. Preferably, the markers or value features of the markers are introduced into the control device of the machine, respectively (page 18, lines 9-11)).
Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann and Lappe as applied to claim 1 above, further in view of Voth et al (US Patent 10,000,027, filed on Mar. 10, 2014).
Regarding claims 3-5 and 15, Blochmann in the combination teaches the system for transforming plastic parisons to plastic containers with a changing device. Blochmann discloses that, as illustrated in Fig. 11, multiple changing devices (40a-40c) is for gripping blow mould devices. However, Bolchmann does not explicitly disclose the changing device has two gripping devices for gripping blow mould devices and blow mould parts. In the same field of endeavor, reshaping plastic preforms, Voth teaches that, as illustrated in Figs. 1-4, the changing arm 54 (see Col. 22, Lines 2-3) of the changing device 40 (see Col. 21, Line 38) has at least two changeable elements 51 and 53 are provided and arranged together on arm 54. As such, changeable element 51 or treatment head 53 respectively can be used for changing the blow mold and treatment element 51 can be used for changing heating mandrels (Col. 22, Lines 29-34). Stated another way, Voth teaches that in one changing arm 54 of the changing device 40, multiple changeable elements can be disposed to achieve different functions. As shown in Figs. 3 and 4, two gripping devices/heads 51 and 53 are arranged on a common rotatable carrier (i.e. arm 54) (related claim 5). The technique of by disposing multiple changeable elements having different functions is within common knowledge of ordinary skilled artisan and would only have provided predictable result of not replacing the arm 54 of the changing device 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Voth to have one changeable element having a function of gripping individual blow mould parts. The claim would have been obvious because a particular known technique (having one changeable element for gripping individual blow mould parts) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Voth to provide one changing device to grip both blow mould device and individual blow mould parts on a common rotatable carrier.  By doing so, it would be possible the treatment heads 51 and 53 do not have to be replaced in the robot arm 54, as recognized by Voth (Col. 22, Lines 29-36).
However, Bolchmann does not explicitly disclose that each of the at least two gripping devices having the identification device thereon. 
Lappe discloses that, in addition, the information reading unit (the identification device) may be fixedly distributed on the rack of the device 1 (page 8, line 303). Furthermore, the information reading unit 7 may be arranged above each blow molding station 4, for example, so that information can be read from the information carrier arranged in the top cover area of the blow mold (page 8, lines 307-309). 
Bolchmann discloses the blow mould parts attaching with an identification element such as RFID (chip) and the changing devices including gripping devices holding the blow mould parts (Fig, 15, items 14a, 14b and 14c) as shown in Fig. 15. Lappe discloses that the information reading unit 7 (the RFID detecting device) may be arranged above each blow molding station 4 where the blow mould parts are sitting. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchmann to incorporate the teachings of Lappe to provide that the identification device of the changing device has a radio frequency identification (RFID) reading device on a gripping device of at least two gripper devices or a carrier that communicates with the identification element of each of the blow mould parts.  Doing so would be possible to provide accurate info for operators to exchange blow moulds without contacting blowing moulds, as recognized by Lappe (page 2, lines 51-55).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann, Lappe and Voth et al as applied to claim 3 above, further in view of Derouault et al (US Patent No. 6,769,895, filed on Dec. 26, 2000).
Regarding claim 6, the combination of Blochmann, Lappe and Voth et al teaches the system for transforming plastic parisons to plastic containers with a changing device. However, the combination does not disclose a position detecting device for detecting a geometric position of blow moulds or blow mould parts. In the same field of endeavor, machine for blow-molding containers, Derouault teaches that, as illustrated in Figs. 1 and 3, ss can be seen in the figures, the blow-molding station according to the invention also has a device for detecting 70 an angular position of reference of the preform. In the example selected, this is an optical device that can detect a reference mark made on the neck 18 of the preform 14. For example, the device could have a laser beam aimed tangentially at the neck of the preform, and it is then able to detect a reference mark in relief 72 made on the preform (Col. 6, Lines 3-10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Blochmann, Lappe and Voth to incorporate the teachings of Derouault to provide the detection device for the preform and the mold.  By doing so, it would be possible to ensure a perfect angular orientation of the preform during the machine’s entire manufacturing process, as recognized by Derouault (Col. 1, Lines 57-58).
Claim 16  is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann and Lappe as applied to claim 1 above, further in view of Neubauer et al. (CN204417097, filed on June 17, 2014, English Translation provided).
Regarding claim 16, Bolchmann in the combination does not disclose that in the system the RFID detection device has a read and/or write module. In the same field of endeavor (for identification of item), Neubauer teaches that, the RFID chip can also be rewritable and in particular has a memory on which information about a certain number of filling processes that have been performed in the past is stored (page 11, lines 3-4). Thus, Neubauer teaches that, in the system the RFID detection device (i.e. reading device 90, page 26, line 5 from bottom) has a read module, wherein the reading module recognizes RFID tags on the blow mould devices. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Neubauer to provide the reading device with a read and/or write module to identify the molding devices or parts via RFID chips.  By doing so, it would be possible to effectively and efficiently control the changing process of the molding parts.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann and Lappe as applied to claim 9 above, further in view of Voth.
Regarding claim 18, Blochmann in the combination teaches the system for transforming plastic parisons to plastic containers with a changing device. Blochmann discloses that, as illustrated in Fig. 11, multiple changing devices (40a-40c) is for gripping blow mould devices. However, Bolchmann does not explicitly disclose the changing device has two gripping devices for gripping blow mould devices and blow mould parts. In the same field of endeavor, reshaping plastic preforms, Voth teaches that, as illustrated in Figs. 1-4, the changing arm 54 (see Col. 22, Lines 2-3) of the changing device 40 (see Col. 21, Line 38) has at least two changeable elements 51 and 53 are provided and arranged together on arm 54. As such, changeable element 51 or treatment head 53 respectively can be used for changing the blow mold and treatment element 51 can be used for changing heating mandrels (Col. 22, Lines 29-34). Stated another way, Voth teaches that in one changing arm 54 of the changing device 40, multiple changeable elements can be disposed to achieve different functions. As shown in Figs. 3 and 4, two gripping devices/heads 51 and 53 are arranged on a common rotatable carrier (i.e. arm 54). The technique of by disposing multiple changeable elements having different functions is within common knowledge of ordinary skilled artisan and would only have provided predictable result of not replacing the arm 54 of the changing device 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Voth to have one changeable element having a function of gripping individual blow mould parts. The claim would have been obvious because a particular known technique (having one changeable element for gripping individual blow mould parts) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Voth to provide one changing device to grip both blow mould device and individual blow mould parts on a common rotatable carrier.  By doing so, it would be possible the treatment heads 51 and 53 do not have to be replaced in the robot arm 54, as recognized by Voth (Col. 22, Lines 29-36).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann and Lappe as applied to claim 7 above, further in view of Derouault et al.
Regarding claim 11, Blochmann in the combination teaches the method for transforming plastic parisons to plastic containers with a changing device. However, Blochmann does not disclose a position detecting device for detecting a geometric position of blow moulds or blow mould parts. In the same field of endeavor, machine for blow-molding containers, Derouault teaches that (as illustrated in Figs. 1 and 3), as can be seen in the figures, the blow-molding station according to the invention also has a device for detecting 70 an angular position of reference of the preform. In the example selected, this is an optical device that can detect a reference mark made on the neck 18 of the preform 14. For example, the device could have a laser beam aimed tangentially at the neck of the preform, and it is then able to detect a reference mark in relief 72 made on the preform (Col. 6, Lines 3-10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Derouault to provide the detection device for the preform and the mold.  By doing so, it would be possible to ensure a perfect angular orientation of the preform during the machine’s entire manufacturing process, as recognized by Derouault (Col. 1, Lines 57-58).
Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blochmann and Lappe as applied to claim 7 above, further in view of Neubauer et al..
Regarding claim 19, Bolchmann in the combination does not disclose that in the system the RFID detection device has a read and/or write module. In the same field of endeavor (for identification of item), Neubauer teaches that, the RFID chip can also be rewritable and in particular has a memory on which information about a certain number of filling processes that have been performed in the past is stored (page 11, lines 3-4). Thus, Neubauer teaches that, in the system the RFID detection device (i.e. reading device 90, page 26, line 5 from bottom) has a read module, wherein the reading module recognizes RFID tags on the blow mould devices. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Neubauer to provide the reading device with a read and/or write module to identify the molding devices or parts via RFID chips.  By doing so, it would be possible to effectively and efficiently control the changing process of the molding parts.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered. 
In response to applicant’s arguments in claim 1 that Bolchmann fails to disclose an identification element on each blow mould part, it is not persuasive. Bolchmann discloses that, in this context, it is conceivable that the blow molding device and/or the blow mold support and/or the storage bin device each comprises indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station (page 18, lines 4-5). Bolchmann does disclose each blow molding device (Fig. 9, item 14) comprising indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station. For one of ordinary skilled in the art, indicia/identification for each blow molding device is “identification element” on each blow mould part. Bolchmann’s words address these claimed features (i.e., identification elements).  
Regarding arguments in claim 1 that Bolchmann and Lappe fail to disclose that the identification device of the changing device has a radio frequency identification (RFID) reading device on a gripping device of at least two gripper devices or a carrier that communicates with the identification element of each of the blow mould parts, it is not persuasive.    
Blochmann discloses the concept of the changing device comprising indicia/identification for ensuring the relationship between the blow molding device and the corresponding blowing station (page 18, lines 4-5). Lappe discloses the concept of the identification device. Blochmann and Lappe teach blow molding devices. For one of ordinary skilled in the art, it would have been obvious to modify the changing device disclosed by Blochmann with the detection device disclosed by Lappe to come out the claimed limitations in claim 1 of the current application.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742